United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-1837
                                    ___________

Curtis R. Doyle,                        *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Masonic Home of Missouri, other         *
Glenn Means, through their interim      *      [UNPUBLISHED]
executive director and president of the *
board of directors,                     *
                                        *
             Appellee.                  *
                                   ___________

                          Submitted: July 17, 2002
                              Filed: July 22, 2002
                                   ___________

Before McMILLIAN, BOWMAN, and FAGG, Circuit Judges.
                         ___________

PER CURIAM.

       Curtis R. Doyle appeals the District Court’s1 dismissal of his employment-
discrimination action based on Doyle’s failure to file his complaint within ninety days
after the Equal Employment Opportunity Commission (EEOC) gave notice of his



      1
       The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.
right to sue. See 42 U.S.C. § 2000e-5(f)(1) (1994). Having carefully reviewed the
record, see Trimble v. Asarco, Inc., 232 F.3d 946, 955-56 (8th Cir. 2000), we affirm.

       Doyle claimed that his action was timely, because mail-delivery problems
prevented him from receiving the EEOC’s May 2000 right-to-sue letter until June
2001, when an EEOC employee handed it to him. See Hill v. John Chezik Imports,
869 F.2d 1122, 1124 & n.2 (8th Cir. 1989) (holding that the Title VII 90-day
limitation period is subject to equitable tolling in certain circumstances). We agree
with the District Court that Doyle provided no valid basis for equitable tolling.
Among other reasons, Doyle does not dispute that he received the EEOC’s October
2000 letter stating that his Missouri Commission on Human Rights charge was being
dismissed as duplicative of his EEOC charge and that an EEOC right-to-sue letter had
been issued in May. Thus, he had notice well before June 2001 that the EEOC had
issued its right-to-sue letter in May 2000, yet he waited until September 2001 to file
his complaint. Cf. Cook v. Providence Hosp., 820 F.2d 176, 177-80 (6th Cir. 1987)
(holding that there was no basis for equitable tolling because the plaintiff testified
that she never received May 1983 right-to-sue notice, but she admitted being told in
June 1984 that notice had been issued and she waited until October 1985 before filing
suit).

      Accordingly, we affirm. See 8th Cir. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-